Citation Nr: 1633874	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial evaluation for calcified pleural plaques consistent with asbestos exposure, rated as noncompensable prior to March 21, 2010, and as 10 percent disabling from March 21, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1948 to April 1952.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In April 2011, the Veteran and his wife presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In September 2011, September 2012, August 2013, February 2014, and August 2014, the Board remanded the case for additional development.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals additional VA treatment records and documents that are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, yet another remand is necessary.  While the Board regrets the additional delay, further development is necessary prior to adjudicating the Veteran's claim to obtain compliance with prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In the most recent August 2014 remand, the Board directed that an examination be conducted in order to determine the current severity of the Veteran's service-connected respiratory disorder, which is pleural plaques, consistent with asbestos exposure, not asbestosis.  Consistent with VA regulations, the Board directed that a pulmonary function test (PFT) be conducted and that the test must be conducted post-bronchodilator therapy.  See 38 C.F.R. § 4.96(d)(4) (2015).  The post-drug therapy PFT is needed to provide the value for FVC and the value for DLCO (SB), both expressed as a percentage of predicted value.  The Board requested that the examiner opine as to the FVC and DLCO (SB) percentage of the predicted value for only the Veteran's "asbestosis."  This phrasing was intended to refer to the Veteran's service-connected pleural plaques, consistent with asbestos exposure, and not asbestosis.  This unclear language from the Board appears to have caused some confusion on remand.    

First, the Veteran was afforded an examination in December 2014.  Apparently, the Veteran underwent a PFT.  That test, according to the December 2014 examination report, only included pre-bronchodilator therapy results for FVC, FVC-1, and DLCO (SB).  In a March 2015 VA examination, the examiner cited to the December 2014 PFT results, but listed both pre-bronchodilator and post-bronchodilator results for FVC, FEV-1, and FEV-1/FVC, but not DLCO.  The Board notes that the claims file does not contain the December 2014 PFT results.  Further, the December 2014 and March 2015 examination reports conflict as to whether that PFT report included post-bronchodilator results.  Remand is thus necessary to obtain a report of the December 2014 PFT in order to determine whether post-drug therapy PFT results were obtained.  

Second, the Board acknowledges that VA provided an examination report in April 2016 that addressed the August 2014 remand.  However, the report is inadequate insofar as it relies on the December 2014 PFT report that is missing from the record.  Also, the examiner opined that the FVC and DLCO (SB) percentage of the predicted value for "only the Veteran's asbestosis" was zero.  As rationale, the examiner cited to an April 2016 CT scan of the Veteran's chest.  The Veteran's service-connected condition is pleural plaques which are consistent with asbestos exposure.  Remand is necessary so the examiner may determine what functional impairment results from the Veteran's service-connected pleural plaques.  

The Board notes that in its 2014 remand, it directed that the PFT provide a value for the Veteran's maximum exercise capacity expressed as milliliters/kilograms/minutes of oxygen consumption (with cardiac or respiratory limitation).  Although this was not done, the April 2016 VA examiner noted that such a test would be dangerous for this Veteran due to his asthma condition.  Accordingly, no such test is ordered on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  In particular, obtain a copy of a pulmonary function test provided in December 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a current respiratory examination.  The Veteran must be provided another PFT and the PFT must be conducted post-drug therapy and must so state.  The examiner must review the results of any testing prior to completion of the report.  Specifically, the PFT must provide a value for FVC and a value for DLCO (SB), both expressed as a percentage of predicted value.  The PFT report must be associated with the claims file.

The examiner must opine as to the FVC and the DLCO (SB) percentage of the predicted value for only the Veteran's pleural plaques consistent with asbestos exposure.  If the examiner is unable to determine the percentages of the predicted value for only the Veteran's asbestosis, the examiner must so state.

The examiner must further state whether the Veteran experiences cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or requires outpatient oxygen therapy.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




